Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledge is made of applicant’s amendments filed 09/30/2022, after the Non Final Office Action on 07/13/22. Claims 1 and 4 have been amended. 
Claims 1-5 are pending.
This Action is made Final.
Double Patenting
The nonstatutory double patenting rejection has been withdrawn due to the amendments filed 09/30/2022.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. US 2007/0229749 in view of Lee et al. US 2012/0127148 and Matsushima et al. US 2011/0058115.
Claim 1: Kaneko et al. disclose  a display device comprising: 
(Fig. 12) a first substrate AR, a second substrate CF [0057-0058] arranged opposed to the first substrate AR; 
(Fig. 1) a plurality of scan lines 12 [0049] arranged in parallel to each other on the first substrate, the scan lines including a first scan line 12, a second scan line 12, and a third scan line 12; 
(Fig. 6) a plurality of signal lines 14 on the first substrate, including 
(Fig. 6) a first part line 14 intersecting the first scan line 12 and the second scan line 12, 
(Fig. 6) a second part line 14 connected to the first part line 14, 
a third part line 14 intersecting the first scan line 12 and the second scan line 12, and 
a fourth part line 14 connected to the third part line 14; 
(Figs. 7, 8) a plurality of partitioned portions on the first substrate, including 
(Fig. 8) [0047] a first pixel (upper left pixel, pixels are arranged in a delta arrangement) [0002] partitioned by the first scan line 12, the second scan line 12, the first part line 14, and the third part line 14 and 
a second pixel (lower central pixel) partitioned by the second scan line 12, the third scan line 12, the second part line 14, and the fourth part line 14, 
(Fig. 8) a first electrode 182 [0056] that is disposed in the first pixel and that has a first slit 172 (slits) [0056]; and 
a second electrode 181 [0056] that is disposed in the second pixel and that has a second slit 171 (slits) [0056], 
(Figs. 9, 10) a black matrix 21 [0058] including a first light-shielding portion and a second light-shielding portion each extending along the scan lines 12 – Note: black matrix 21 including vertical/horizontal sections (at left/right upper/lower sides), 
Wherein (Fig. 8) the first pixel (upper left pixel) is adjacent to the second pixel (lower central pixel), 
the first slit 172 (slits) has first slit ends (at both ends of the first slit 172), 
the first slit 172 (slits) extends in a first direction and has first slit ends that are both ends of the first slit 172, 
the second slit 171 has second slit ends that are both ends of the second slit 171, 
(Fig. 7) the first slit ends (172) each are orthogonal to the first scan line 12 and the second scan line 12, 
the second scan line 12 is disposed between the first slit ends (172) and the second slit ends (171).  
except
a first connecting portion is a part of the first part line and adjacent to a connection of the first part line and the second part line, and intersects the second scan line at right angles; a second connecting portion is a part of the third part line and adjacent to a connection of the third part line and the fourth part line, and intersects the second scan line at right angles, and the first slit ends each are parallel to the first connecting portion and the second connecting portion; 
the first slit ends are orthogonal to the first light-shielding portion and the second light- shielding portion each extending along a direction in which a plurality of the first slits are arranged.  
However Lee et al. teach
(Fig. 3A) a first connecting portion (vertical portion of DL1) is a part of the first part line DL1 (lower segment of signal line DL1) and adjacent to a connection of the first part line DL1 (upper segment of signal line DL1) and the second part line DL1 (upper segment of signal line DL1), and intersects the second scan line GL1 at right angles, 
a second connecting portion (vertical portion of DL2) is a part of the third part line DL2 (lower segment of signal line DL2) and adjacent to a connection of the third part line DL2 (upper segment of signal line DL2) and the fourth part line DL2 (upper segment of signal line DL2), and intersects the second scan line (signal line) at right angles, and 
Regarding the limitation “the first slit ends each are parallel to the first connecting portion and the second connecting portion”: Kaneco et al. teach (Fig. 7) the first slit ends (172) each are orthogonal to the first scan line 12 and the second scan line 12; and Lee et al. further teach (Fig. 3A) each of the first scan line 12 and the second scan line 12 are horizontal to the first connecting portion (vertical portion of DL1) and the second connecting portion (vertical portion of DL2). Thus the combination teaching of Kaneco/Lee meets the claimed limitation “the first slit ends each are parallel to the first connecting portion and the second connecting portion.”
and Matsushima et al. further teach
Regarding the limitation “the first slit ends are orthogonal to the first light-shielding portion and the second light- shielding portion each extending along a direction in which a plurality of the first slits are arranged”: Matsushima et al. teach in (Fig. 4B) [0077] the first slit ends 18b (plurality of slits 18b of strip-like electrodes 18a) are orthogonal to the first light-shielding portion 21 (left vertical shielding portion 21) and the second light-shielding portion (right vertical shielding portion 21), each extending along a direction (X-direction) in which a plurality of the first slits 18a are arranged. The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). In this case Matsushima et al. teach [0119] the ends of the plurality of strip-like electrode portions 18a and the plurality of slits 18b, are both located within the light-shielding region formed by the light-shielding portion 21 and the dedicated data line 6b, and thus are shielded from light. 
It would have been obvious to one of ordinary skill in the art to modify Kaneco's invention with Lee’s structure in order to provide wide viewing angle, as taught by Lee [0007]; and with Matsushima’s structure in order to provide improved light shielding, as taught by Matsushima [0119].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Claim 2: Kaneco et al. disclose
(Fig. 7) the second slit has second slit ends (peak of second slit 171), and the second scan line 12 is disposed between the first slit ends (peak of first slit 172) and the second slit ends (peak of second slit 172).

Claim 3: Kaneco et al. disclose
Lee et al. teach
(Fig. 11B) a second substrate 720 (opposing substrate) arranged opposed to the first substrate 710 (display substrate) [0226]; 
(Fig. 11B) a first polarizing plate 702 with a first transmission axis, on the first substrate; and a second polarizing plate 704 with a second transmission axis orthogonal to the first transmission axis, on the second substrate (polarizing axis of the second polarizing plate 704 may be substantially perpendicular to the polarizing axis of the first polarizing plate 702) [0246] 
(Fig. 3A) the second slit (115_3) extends in a second direction (third slit pattern 115_3 extending in substantially the same direction as the first slit pattern 115_1) [0116], the first direction of the first electrode 114_1 and the second direction of the second electrode 114_2 incline by an identical angle with respect to the first transmission axis (vertical Y-direction) while being oriented in counter directions.  
It would have been obvious to one of ordinary skill in the art to modify Kaneko's invention with Lee’s structure in order to provide improved viewing angle and visibility with a high light-transmittance., as taught by Lee [0008].

Claims 4, 5: Kaneko et al. disclose  
Claim 4: a second substrate CF arranged opposed to the first substrate AR [0058]; (Fig. 10) the black matrix 21 [0057] arranged on the second substrate CF; and the first slit ends (172) of the first electrode 182 [0056] overlap the black matrix 21 in a planar view.
Claim 5: (Fig. 7) an aperture ratio of the first pixel is the same as that of the second pixel (the first and second pixels 181 /182 both have similar shape, size and slit-shape openings).
Response to Arguments
Applicant’s arguments submitted 09/30/22 have been fully considered but are moot because the arguments do not apply to the references being used in the current rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871